EXHIBIT NATIONAL PENN BANCSHARES, INC DIRECTORS' FEE PLAN SECTION I - DEFINITIONS A.Board of Directors:The Board of Directors of the Company. B.Change in Control Event:An event constituting a change in control of the Company as set forth in Section XVI herein. C.Code:The Internal Revenue Code of 1986, as amended, and the same as may be amended from time to time. D.Common Stock:The Company's common stock, without par value. E.Company:National Penn Bancshares, Inc. F.Compensation Committee:The Compensation Committee of the Board of Directors (comprised solely of persons who are "non-employee directors" of the Company, as such term is defined by the Securities and Exchange Commission pursuant to Section 16 of the Securities Exchange Act of 1934). G.Corporate Secretary:The Corporate Secretary of the Company. H.
